Title: From John Quincy Adams to Justus Bush Smith, 27 September 1805
From: Adams, John Quincy
To: Smith, Justus Bush



Sir.
Quincy September 27. 1805.

When I was last in New-York, you informed me that in the course of the present Summer, you would certainly raise a sum sufficient to pay me the interest and one half the principal due upon your Note to me. In consideration of this promise, I consented again to defer a payment, which you had repeatedly promised should be made before that time—But this postponement has been at extreme inconvenience to myself, and I then told you I should rely on the receipt of the amount you then engaged to procure in the course of the present year—I now write to let you know that on the 15th: of November I expect to be in New-York, and shall then depend on receiving the money—It is extremely painful to me, to be under a necessity of reminding you again, of what you have assured me should be discharged long before this—But I have debts of my own, which must be paid, and it is from your hands that I must expect the means for discharging them.
I am, with respect, Sir, your very humble and obedt: Servt:
